Citation Nr: 1025333	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (the appellant) served on active duty from February 
1985 to May 2005.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a February 2006 rating 
decision of the VA Regional Office in Wichita, Kansas that 
granted service connection for disorders that included right knee 
and right ankle disabilities.  The Veteran appeals for higher 
initial disability evaluations.  

In February 2009, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Board remanded the claims on appeal in February 2009 for 
additional development.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the February 2009 remand the Board requested that the Veteran 
be examined for evaluation purposes.  In a comprehensive 
narrative format, the examiner was to specify whether there is 
objective evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination associated with the service-
connected right knee and ankle disabilities.  The examiner was to 
specifically indicate whether, and to what extent, the Veteran 
experiences functional loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or with repeated use.  
The examiner was to express functional loss in terms of 
additional degrees of limitation of motion beyond that clinically 
shown.   A review of the October 2009 VA examination report shows 
that the examiner did not address the criteria noted above in 
full.  In this regard, the examiner the Veteran reported that he 
has pain when he stands and twists as to the right knee.  He 
reported that when this happens the knee locks, swells and has a 
tendency to buckle.  He also reported spasms in the right ankle 
walking more than two blocks and by twisting motions.  He also 
reported right ankle swelling and locking and that both the knee 
and ankle problems are aggravated during inclement weather.  The 
examiner did not address whether there was weakness, fatigability 
or incoordination of the knee or ankle.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, as well as weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  Under 38 C.F.R. § 4.40, functional loss may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior on motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited motion, 
weakness, fatigability, or painful movement, swelling, deformity 
or disuse atrophy. Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum compensable 
rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The information requested by the Board is necessary for proper 
adjudication of this claim.  Further VA outpatient records show 
that in May 2008, there was a finding of significant atrophy of 
the right gastroc as well as the mention by the October 2009 VA 
examiner that based on the recent necessity for the assistive 
devices, that is, the knee and ankle brace and cane, there 
probably has been some slight measurable deterioration of the 
right knee and ankle problems since the Veteran was last 
evaluated.  Thus the Veteran should be re-examined by VA.  

Additionally when the Veteran was examined by VA in October 2009, 
the examiner stated that the Veteran reported that he had MRIs 
done of the right ankle and the right knee by VA.  The examiner 
also stated that the results of those tests were not available to 
him.   A review of the VA outpatient records in the file shows 
that in March 2008, it was reported that an MRI of the right knee 
would be scheduled for the Veteran.  In April 2008, it was noted 
that the Veteran was waiting for an MRI to be conducted in May 
2008.  In May 2008, it was noted that an MRI was done on May 14, 
2008 and the findings were noted.  In October 2008 it was noted 
that an MRI of the right ankle was being ordered.  In December 
2008, and examiner stated that the Veteran's MRI was being 
reviewed.  March 2009, the clinician referred to an MRI of the 
ankle and knee which were unremarkable.  Reports of MRIs have not 
been associated with the claims file. 

Because VA is on notice that there are VA records that may be 
applicable to the Veteran's claims and because these records may 
be of use in deciding the claims, these records are relevant and 
must be obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's VA treatment records at the 
Kansas City VAMC dated from 2009, and 
associate those records with his claims 
file.  The RO must attempt to locate and 
associate with the claims file all 
diagnostic test reports for the Veteran 
including reports of MRIs of the right 
ankle and the right knee.   

2.  Schedule the Veteran for an orthopedic 
examination to evaluate his right knee and 
right ankle disorders.  The claims file and 
a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the right knee and the right ankle 
are used repeatedly over a period of time.  
The orthopedic examiner should comment on 
the presence or absence of associated pain, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.  The examiner should also 
be asked to determine whether the joints 
exhibit weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-of- 
motion loss due to any weakened movement, 
excess fatigability or incoordination.  If 
it is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  All findings 
must be supported by rationale.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Following completion of the above, the 
claims should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


